     Case 3:18-cv-01289 Document 43 Filed 10/30/18 Page 1 of 3 PageID #: 360



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT HUNTINGTON


UNITED STATES OF AMERICA,

              Plaintiff,

v.                                                 Civil Action No. 3:18-CV-01289

MATTHEW MALLORY,
CAMO HEMP WV LLC,
GALE KALE, GRASSY RUN
FARMS, LLC, their agents,
servants, assigns, attorneys, and all
others acting in concert with the
named defendants,

              Defendants.


                RESPONSE TO MOTION OF THE UNITED STATES OF
                   AMERICA FOR SUBSTITUTION OF PARTIES

       COMES NOW, Defendant Matthew Mallory (“Mallory”) and Defendant CAMO HEMP

WV, LLC (“CAMO”) (collectively “CAMO Defendants”), by and through counsel, and respond

to the Motion of the United States for Substitution of Parties (“Motion”) filed by the United

States of America (the “Government”) as follows:

       CAMO Defendants have no objection to the Government’s request that Commonwealth

Alternative Medicinal Options LLC be substituted for CAMO HEMP WV LLC pursuant to

Federal Rule of Civil Procedure 25(c).



                                                   Respectfully submitted,
Case 3:18-cv-01289 Document 43 Filed 10/30/18 Page 2 of 3 PageID #: 361



                                       /s/ Carte P. Goodwin
                                       Carte P. Goodwin (WVSB #8039)
                                       Elise McQuain (WVSB #12253)
                                       FROST BROWN TODD LLC
                                       500 Virginia Street, East
                                       Suite 1100
                                       Charleston, WV 25301
                                       Phone: 304-345-0111 | Fax: 304-345-0115
                                       Email: cgoodwin@fbtlaw.com
                                               emcquain@fbtlaw.com

                                       Philip A. Reale, II (WVSB #11372)
                                       Law Office of Philip A. Reale, PLLC
                                       300 Summers Street, Suite 980
                                       Charleston, WV 25301
                                       Phone: 304-342-1891
                                       Fax: 304-342-1893
                                       Email: philip@wvreale.com




                                   2
     Case 3:18-cv-01289 Document 43 Filed 10/30/18 Page 3 of 3 PageID #: 362



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT HUNTINGTON


UNITED STATES OF AMERICA,

              Plaintiff,

v.                                                Civil Action No. 3:18-CV-01289

MATTHEW MALLORY,
CAMO HEMP WV LLC,
GALE KALE, GRASSY RUN
FARMS, LLC, their agents,
servants, assigns, attorneys, and all
others acting in concert with the
named defendants,

              Defendants.



                                   CERTIFICATE OF SERVICE

        I, Carte P. Goodwin, hereby certify that on this day, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of
such filing to the following counsel of record:

Fred B. Westfall, Jr.                         R. Booth Goodwin II
Assistant United States Attorney              Tammy J. Owen
Attorney for the United States                GOODWIN & GOODWIN, LLP
P.O. Box 1713                                 300 Summers St., Suite 1500
Charleston, WV 25326                          Charleston, WV 25301
Phone: 30-345-2200                            Telephone: (304) 346-7000
Fax: 304-347-5443                             Facsimile: (304) 344-9692
Fred.westfall@usdoj.gov                       rbg@goodwingoodwin.com
       Counsel for USA                        tjo@goodwingoodwin.com
                                               Counsel for Gary Kale and Grassy
                                               Run Farms, LLC


Dated this 30th day of October 2018.
                                                        /s/ Carte P. Goodwin
                                                        Carte P. Goodwin (WV Bar No. 8039)




                                              3
